Exhibit 10.2




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”) is made as of December 12, 2011
(the “Effective Date”), by and among TK Star Design, Inc, a Nevada corporation,
also known as “China Global Media, Inc.” (the “Company”), and Chang Yang 杨畅, an
individual resident of the People of Republic of China (the “Purchaser”).




RECITALS




A.

Company and Purchaser are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
and such other Federal and state securities exemptions as may be deemed
available;




B.

Company and Purchaser are executing and delivering this Agreement to amend the
Stock Purchase Agreement entered by Company and Purchaser on November 30, 2011.
Company and Purchaser agree that the terms set forth in the Stock Purchase
Agreement dated November 30, 2011 are no longer effective and the terms set
forth in this Agreement shall be binging upon Company and Purchaser.




C.

The Purchaser wishes to purchase from the Company and the Company wishes to sell
to the Purchaser, upon the terms and conditions stated in this Agreement, Four
Hundred Thousand (400,000) shares of common stock (“Purchased Stock”), for the
price of US $ 0.40 (or RMB 2.55 Yuan) per share, an aggregate of US $ 160,000.00
(or RMB 1,040,400.00 Yuan) (the “Purchase Price”).




In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




Section 1. Purchase and Sale of the Shares.




Subject to the terms and conditions of this Agreement, on the Closing, the
Purchaser shall purchase, and the Company shall issue to the Purchaser , Four
Hundred Thousand (400,000) shares of common stock (“Purchased Stock”), for the
price of US $ 0.40 (or RMB 2.55 Yuan) per share, an aggregate of US $ 160,000.00
(or RMB 1,040,400.00 Yuan) (the “Purchase Price”).




Section 2. Closing.




At the time and place mutually agreed upon by both Parties, the Company shall
deliver to Purchaser a certificate or certificates representing the Purchased
Stock and Purchaser shall immediately deliver the total Purchase Price by wire
transfer to the Company.




Section 3. Representations and Warranties of the Company.  




The Company hereby represents and warrants to the Purchaser, that as of the
Effective Date and as of Closing:




3.1.

The Company is an entity duly incorporated under the laws of the State of Nevada
and in good standing. Company has all power and authority to execute, deliver
and perform this Agreement.  This Agreement is the valid and binding obligation
of Company, enforceable against Company in accordance with its terms.




3.2.

Neither the Company nor any Person acting on its behalf has offered or sold or
will offer or sell any of the Purchased Stock by any form of “general
solicitation” or “general advertising” (as those terms are used in Regulation D,
promulgated under the Securities Act) in connection with the offer or sale of
any of the Purchased Stock.  The Company has offered the Purchased Stock for
sale only to the Purchaser, an “accredited investor” within the meaning of Rule
501(a) under Regulation D.




3.3.

 The Company is a “reporting company” subject to the reporting requirements of
the Securities Exchange Act of 1934 and the common stock of the Company is
quoted and trading on the Over The Counter Bulletin Board (“OTCBB”)








1




--------------------------------------------------------------------------------




Section 4. Representations and Warranties of Purchaser




Purchaser represents and warrants to Company as follows:




4.1.

Each Purchaser has all power and authority to execute, deliver and perform this
Agreement.  




4.2.

This Agreement is the valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.




4.3.

The Purchased Stock will be acquired for investment for the account of Purchaser
and not with a view to the distribution or public offering thereof. In
connection therewith, Purchasers confirms that he or she is an “accredited
investor” within the meaning of Rule 501(a) under Regulation D. The Purchaser
further confirms that he or she is neither a U.S Person, as such term is defined
in Rule 902(k) of Regulation S, nor located within the United States..




4.4.

 Purchaser has not been contacted concerning the acquired Purchased Stock or the
matters set forth in this Agreement by means of any advertisement or other
general solicitation.  




4.5.

Each Purchasers understands that (i) the Purchased Stock have not been
registered under either the Securities Act of 1933, as amended (the “Securities
Act”) or the securities laws of any state by reason of specific exemptions there
from and that such securities may be resold in the United States without
registration under the Securities Act only in certain limited circumstances.
Each Purchaser acknowledges that the Purchased Stock will bear the restrictive
legend as follows:




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE HOLDER HEREOF, BY
PURCHASING THE SECURITIES, ACKNOWLEDGES THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY: (A) TO THE COMPANY, (B) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL OR STATE LAWS AND
REGULATIONS, (C) INSIDE THE UNITED STATES PURSUANT TO (I) RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHO COMPANY REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER THAT IS PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ONE OR MORE QUALIFIED INSTITUTIONAL BUYERS TO WHOM WRITTEN NOTICE IS GIVEN THAT
THE OFFER, SALE OR TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (II) THE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND ANY APPLICABLE STATE SECURITIES LAWS OR (D) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS, AFTER PROVIDING AN
OPINION OF COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE COMPANY
TO THAT EFFECT.




4.6.

Purchaser has access to information relating to Company as Purchaser deems
necessary to make an informed investment decision in connection with the
Purchased Stock. Each Purchaser acknowledges that he or she is aware of their
respective obligations under the Securities Exchange Act of 1934 (the “1934
Act”), including, but not limited to those filing obligations that are triggered
as a result of the consummation of the sale of Purchased Stock pursuant to
Sections 13 and 16 of the 1934 Act, together with filings required to be made by
Company, if applicable.








2




--------------------------------------------------------------------------------




Section 5. Miscellaneous




5.1.

 Entire Agreement; Amendments; and Waivers.  This Agreement constitutes the
entire understanding and agreement among the parties hereto relative to the
subject matter hereof. Any amendments to the Agreement must be in writing,
signed by each party hereto. The failure of any party hereto to enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
the provision, nor in any way to affect the validity of this Agreement or any
part hereof or the right of such party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a wavier of any other or subsequent breach.




5.2.

 Assignment.  This Agreement shall not be assignable by either party without the
prior consent of the other party




5.3.

Governing Law; Submission to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York. The parties
hereto hereby submit to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. Each of the parties waives, to the fullest extent permitted
by law, any objection which he may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each of the parties hereto irrevocably consents to service of process in the
manner provided for notices in subparagraph d. below. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.




5.4.

Successors and Assigns.  The Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors and assigns.




5.5.

Partial Invalidity.  In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein, unless the deletion of the provision of provisions would result in such
a material change as to cause completion of the transactions contemplated herein
to be unreasonable.




IN WITNESS WHEREOF, the parties hereto have either individually or by their duly
authorized officers executed and delivered these presents in duplicate effective
the day and year first above written.







COMPANY:







TK Star Design, Inc,

Also known as “China Global Media, Inc.”







By: /s/ Guolin Yang     

Guolin Yang, Chief Executive Officer







PURCHASER:







By: /s/ Chang Yang     

Chang Yang杨畅





3


